Conviction for failing to stop and render aid; punishment, a fine of one hundred dollars.
What purports to be a recognizance of the appellant was entered into after the adjournment of the trial term of the court below. It is statutory in this State that if a recognizance be not entered into during the trial term, an appeal bond must be made. See Art. 818, C. C. P. In the absence of such appeal bond this court is without jurisdiction.
The appeal is dismissed, and the appellant is given fifteen days from the date, of this judgment in which to file a new appeal bond.
             ON MOTION FOR REINSTATEMENT OF APPEAL.